CaSe: 1217-CV-00643-S.]D DOC #Z 30 Filed: 01/30/19 Page: l Of l PAGE|D #Z 453

IN THE UNITED STATES DIS'I`RICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
CIVIL DIVISION

BRENT A. ADKINS, §
Plainriff, §

§

§ Case No. l:l?-cv-00643-SJD
v. §

§ .]udge Susan J. I)lott
MARATHON PETROLEUM §
COMPANY, LP, §
Defendant. §

ORDER ON PLAINTIFF"S UNOPPOSED MOTION
FOR EXTENSION OF EXPERT DEADLINES

Af`ter considering P|aintii`t"s unopposed motion for an extension of` expert witness
deadlines, the Court finds that there is good cause to extend the deadlines for naming and
disclosing expelts, and GRANTS Plaintil`t`s unopposed motion to extend the deadlines set forth
in the Court’s June 22. 2018 Prelin'iinary Pretrial Order, as follows:

Plaintit"f"’s Primary Experl now due by 3!1»‘20 l 9; and

Det`endant’s Primary Expert now due by 5!]!2019.

The discovery deadline of 5!30;"2019 Shall remain unchanged, and nothing in this Order

Shall affect 01‘ amend any other case deadlinesl

SIGNED on 29 ,2019.

/<>€'»¢MQ.Q&L

U.s. DISTRICT@DGE DLoTT

